MEMORANDUM OF DECISION

MARK R. KRAVITZ, District Judge.
Plaintiff Fred L. Archibald brought this civil rights action pursuant to 42 U.S.C. § 1983, alleging that officers in the City of Hartford’s police department violated his rights under the Fourth and Fourteenth Amendments to the United States Constitution when they arrested Mr. Archibald for ticket scalping in October 2007. Pending before the Court is a Motion to Dismiss [doc. #50] Mr. Archibald’s Amended Complaint filed by two Defendants, Officers Ken Labbe and Karen Spearman. The pending motion seeks the dismissal of all counts against Officers Labbe and Spearman, who were not named in the original Complaint, but rather referred to as “John Doe 1” and “Jane Doe 1.” The Amended Complaint [doc. #47], which named Officers Labbe and Spearman as two of the four previously unidentified Defendants, was filed approximately two months after the expiration of the three-year limitations period for § 1983 claims. For the reasons that follow, Officers Labbe’s and Spearman’s Motion to Dismiss is DENIED.
I.
The parties do not dispute that “it is familiar law that ‘John Doe’ pleadings cannot be used to circumvent statutes of limitations because replacing a ‘John Doe’ with a named party in effect constitutes a change in the party sued.” Barrow v. Wethersfield Police Dep’t, 66 F.3d 466, 468 (2d Cir.1995) (quoting Aslanidis v. United States Lines, Inc., 7 F.3d 1067, 1075 (2d Cir.1993)) (quotation marks omitted). The Second Circuit has held that a complaint may only be amended to replace a John Doe with a named Defendant “when all the specifications of Fed. R.Civ.P. 15(e) are met.” Id. Those requirements are:
(1) “[T]he amendment asserts a claim or defense that arose out of the conduct, transaction, or occurrence set out — or attempted to be set out — in the original pleading,” Fed.R.Civ.P. 15(c)(1)(B);
(2) “[T]he party to be brought in by the amendment ... received such notice that it will not be prejudiced in maintaining its defense,” Fed.R.Civ.P. 15(c)(l)(C)(i);
(3) “[T]he party to be brought in by the amendment ... knew or should have known that the action would have been brought against it, but for a mistake concerning the proper party’s identity,” Fed.R.Civ.P. 15(c)(l)(C)(ii); and
(4) Requirements (2) and (3) were fulfilled within the period provided by Rule 4(m) for serving the summons and complaint — that is, within 120 days after the complaint was filed.
See Fed.R.Civ.P. 15(c)(1) and 4(m).
With regard to the third requirement, the Second Circuit has instructed that when “defendants ... are not named originally because the plaintiff lacks knowledge of their identity,” the failure to name those defendants is not “because of a ‘mistake’ concern*373ing their identity.” Barrow, 66 F.3d at 469. The issue in this case is whether there is an exception to that Second Circuit principle when the originally named defendants unreasonably delay in producing relevant information that the plaintiff could use to identify the “Doe” parties. This Court has previously declined to decide whether such an exception exists. See Schwartz v. Town of Plainville, 483 F.Supp.2d 192, 195 n. 1 (D.Conn.2007). The Court now reaches the issue it left unresolved in Schwartz. On the particular facts of this ease, the Court concludes that the original Defendants did unreasonably delay in identifying Officers Labbe and Spearman, and therefore, the Court will not dismiss the counts against those two officers.
II.
The Court will recite the procedural history in some detail, as it is particularly relevant to understanding the state of discovery in the ease, including Mr. Archibald’s repeated attempts to discover the actual names of Officers Labbe and Spearman and defense counsel’s failure to adequately respond to Mr. Archibald’s interrogatories and requests for production.
On October 1, 2009, Mr. Archibald filed his original Complaint [doc. # 1]. That Complaint named several defendants: the City of Hartford; Daryl Roberts (Police Chief); George Watson (Police Detective); Joseph Fargnoli (Police Detective); John Doe 1 (Police Officer); Jane Doe 1 (Police Officer); John Doe 2 (Police Officer); and John Doe 3 (Police Officer). The Complaint stated that “[u]pon information and belief, the Defendant Unnamed Officers [the John and Jane Does] are and were at all times relevant hereto members of the Hartford Police Department” and “were at all times relevant hereto acting under color of law during the course and within the scope of their employment with the City of Hartford and/or the Hartford Police Department.” Compl. [doc. # 1] ¶ 6. The Complaint contained multiple counts.
Mr. Archibald’s claims are based on events that transpired on October 2 and October 3, 2007, when Mr. Archibald was arrested for ticket scalping. Mr. Archibald alleges that Defendants ignored his medical needs and failed to provide him with prompt and adequate medical care. According to the original Complaint, Mr. Archibald was arrested after a chase, and was tackled to the ground by police officers, leading him to break his leg. Id. ¶ 12. With regard to the unnamed Defendants, Mr. Archibald alleged that John Doe 1 handcuffed him to a hospital bed, and told hospital staff that Mr. Archibald was faking his injuries, resulting in Mr. Archibald being administered no pain medication. Id. ¶ 18-19. Mr. Archibald alleged that Jane Doe 1 disregarded a doctor’s statement that Mr. Archibald should not be moved, and prevented Mr. Archibald from having immediate surgery on his leg, demanding that he be taken into the police station for processing. Id. ¶20. Mr. Archibald alleged that John Doe 2 took him back to the hospital for a second visit, handcuffed Mr. Archibald to the bed, and ignored Mr. Archibald’s pleas for him to summon doctors to provide pain medication. Id. ¶ 25. John Doe 3 was allegedly present after Mr. Archibald got out of surgery, and, after taking a phone call, told Mr. Archibald that he was “good to go” and that his case was dismissed. Id. ¶ 28.
After being granted an extension of time by the Court, Detectives Watson and Fargnoli filed their Answer on January 29, 2010 through their counsel, Attorney Robert A. Ricketts, the same counsel who represents Officers Labbe and Spearman. The City of Hartford and Chief Roberts filed a separate Answer on that same date through their counsel, Attorney Nathalie Feola-Guerrieri. On February 5, 2010, each of those two sets of Defendants filed an Amended Answer.
Defendants Watson and Fargnoli served their initial disclosures on March 11, 2010. Those disclosures included a list of “INDIVIDUALS LIKELY TO HAVE DISCOVERABLE INFORMATION THAT MAY BE USED TO SUPPORT DEFENDANT’S CLAIMS.” George Watson’s and Joseph Fargnoli’s Rule 26(a)(1) Initial Disclosures, Ex. B to Mot. to Amend [doc. # 39-5] at 1. That list named six individuals, but did not name Officers Labbe and Spearman. See id. at 2. On March 12, 2010, the City of Hartford and Chief Roberts served their Initial *374Disclosures, including a list of individuals likely to have discoverable information supporting the City of Hartford’s and Chief Roberts’ claims or defenses. See City of Hartford’s and Daryl K. Roberts’ Compliance with Rule 26(A) Disclosures, Ex. C to Mot. to Amend [doc. #89-6]. Neither the City of Hartford nor Chief Roberts disclosed the identities of Officers Labbe and Spearman. See id.
On March 30, 2010, Mr. Archibald served his first set of interrogatories on the named Defendants. Interrogatory No. 4 asked Defendants to “[s]tate the names, titles, badge numbers, and contact information for all Hartford Police personnel who came into contact with the Plaintiff ... between October 2, 2007 and October 7, 2007.” See PL’s First Set of Interrogatories, Ex. D to Mot. to Amend [doc. # 39-7] at 9. Mr. Archibald also submitted his first requests for production on March 30, 2010. See Ex. G to Mot. to Amend [doc. #39-10]; Ex. I to Mot. to Amend [doe. # 39-12]. Each set of requests included a request that sought “[a]ll notes, records, rosters, logbooks, time sheets, payroll records, memos, correspondence and other documents identifying Hartford Police Officers who came into contact with [Mr. Archibald] on October 2, 2007 and/or October 3, 2007, at locations including, but not limited to, Hartford Hospital, Hartford Civic Center and its surrounding areas, and any and all precincts and courthouses the Plaintiff was transferred to.” Request No. 16 to City of Hartford and Daryl K. Roberts, Ex. G to Mot. to Amend [doc. #39-10] at 11; Request No. 14 to Joseph Fargnoli and George Watson, Ex. I to Mot. to Amend [doc. # 39-12] at 11.
On April 27, 2010, the four named Defendants filed a Motion for Extension of Time [doc. #24] to May 31, 2010 to respond to discovery requests. Mr. Archibald filed an Objection [doc. # 27] to that motion on May 5, 2010. Following a telephonic conference with the parties, the Court granted Defendants’ Motion for Extension of Time on May 18, 2010.
The City of Hartford and Chief Roberts responded to Mr. Archibald’s first set of interrogatories on May 30, 2010. The City’s response to Interrogatory No. 14 did not specifically name any officers, but rather referred Mr. Archibald to documents produced or referenced “in response to Interrogatory No. 1-4,” including police reports concerning HPD Case No. 07-40801, Use of Force Form No. 07-620, HPD Evidence Room Property Logs, Inventory of Property Seized Forms, Heart Dispatch Record, certain Court Orders, and records from Mr. Archibald’s criminal case. See City of Hartford’s Responses to PL’s First Set of Interrogatories, Ex. E to Mot. to Amend [doc. #39-8] at 7, 2-3. The response also referred Mr. Archibald to a CD audio disk of the Hartford Police Department dispatch produced in response to one of Mr. Archibald’s requests for production. See id. at 7. One of the documents attached in response to Interrogatory No. 4 appears to be an Inventory of Property Seized Form, see Ex. F to Mot. to Amend [doc. # 39-9] at 14, and the “Sub[mitting] Off Name” is listed as “SPEARMAN KA.” The date of seizure is listed as “10/2/2007 12:00:00A.” Id.
The documents produced by Defendants included several dispatch reports. Two of those reports identified Officers Labbe and Spearman as having been dispatched. See Ex. F to PL’s Obj. to Mot. to Dismiss [doc. #63-7] at 17 (identifying “ENROUTE, Off(s)” as “LABBE, KEN”); id. at 19 (identifying “ENROUTE, Off(s)” as “SPEARMAN, KAREN”). But as defense counsel admitted at oral argument, the fact that those officers were dispatched does not necessarily mean that they interacted with Mr. Archibald. Even Defendants’ counsel could not tell from the dispatch reports whether Officers Labbe and Spearman had engaged with Mr. Archibald. Plaintiffs counsel has affirmed that he “pushed for the deposition of a witness who could decipher the documents produced,” but that Defendants did not produce such a witness for several months. Savva Aff. in Supp. of Mot. to Amend [doc. # 39-2] ¶ 20.
The City of Hartford and Chief Roberts also responded to Mr. Archibald’s first set of requests for production on May 30, 2010. They did not provide an answer to Request No. 16 regarding officers who came into contact with Mr. Archibald, but rather objected *375that the request was “overly broad, unduly burdensome, [and] not reasonably calculated to lead to the discovery of admissible evidence.” City of Hartford’s and Daryl Roberts’ Responses, Ex. H to Mot. to Amend [doe. #39-11] at 8. However, they stated “without waiver of [that] objection” that Mr. Archibald should refer to the documents produced in response to his interrogatories, and to documents that Mr. Archibald himself had produced. In fact, the City of Hartford and Chief Roberts objected to 24 out of the 26 interrogatories.
Defendants Watson and Fargnoli, too, responded to Mr. Archibald’s first set of requests for production on May 30, 2010. They objected to the request for records identifying officers who came into contact with Mr. Archibald on the same grounds that the other two named Defendants objected, and referred Mr. Archibald to their other “objections and responses, as well as documents described, produced, or referred to, in response to Plaintiffs Interrogatories,” and to the “documents produced to date” by Mr. Archibald himself and the other two named Defendants. See Ex. J to Mot. to Amend [doc. # 39-13] at 6.
On July 26, 2010, Mr. Archibald served a second set of interrogatories and a second set of requests for production on the City of Hartford and Chief Roberts. The interrogatories included a second request for the identities of officers who came into contact with Mr. Archibald between October 2 and October 7, 2007, as well as a request that the Defendants identify the “police officers and/or police department employees assigned to ... Units Four (4), Eight (8), Ten (10), Twenty-five (25), and Four-hundred eighty-three (483) on October 2 and October 3, 2007.” Ex. K to Mot. to Amend [doc. # 39-14] at 9. The requests for production included a request that the Defendants “produce copies of any documents relating or referring to the Hartford Police Department employees in Units Four (4), Eight (8), Ten (10), Twenty-five (25), and Four-hundred eighty-three (483) that transported Plaintiff from: (a) the scene of the incident to Hartford Hospital; (b) Hartford Hospital to the precinct; (c) the precinct to the courthouse; and (d) the courthouse to the hospital.” Ex. L to Mot. to Amend [doc. # 39-15] at 14.
The City of Hartford and Chief Roberts refused to respond to those interrogatories or requests for production, claiming that they could not be served in the absence of a Court Order. On September 14, 2010, “the City of Hartford finally produced Detective Ursula Weibusch” for a deposition. Savva Aff. in Supp. of Mot. to Amend [doc. # 39-2] ¶ 20. Detective Weibusch apparently supervised the gathering of the documents produced by Defendants but had no personal knowledge of Mr. Archibald’s case. See id. She did, however, identify Officer Spearman, Officer Labbe, and Officer Quang Tran as officers who may have been involved, though she was not certain of that. See id. ¶ 20; Savva Aff. in Opp’n to Mot. to Dismiss [doc. # 63] ¶ 20. Two days later, on September 16, 2010, Mr. Archibald served notices of deposition on Officers Labbe, Spearman, and Tran. See Savva Aff. in Opp’n to Mot. to Dismiss [doc. # 63] ¶ 21. The three-year limitations period ended on October 2, 2011. On October 25 and October 26, 2010 — approximately three weeks after the expiration of the limitations period — Defendants produced those witnesses for depositions, and Mr. Archibald finally learned of their roles. Id. ¶ 23; Savva Aff. in Supp. of Mot. to Amend [doe. # 39-2] ¶ 22.
On October 28, 2010, Detectives Fargnoli and Watson filed a Motion for Extension of Time [doc. # 36] to respond to all discovery. On November 1, 2010, the Court held a telephonic case management conference with the parties to discuss that motion. During that conference, Mr. Archibald’s counsel raised the issue of amending the Complaint, and Defendants’ counsel confirmed that Defendants would not consent to such amendment. On November 8, 2010, the Court issued a Modified Scheduling Order [doc. #38] setting a final discovery deadline of April 30, 2011.
On November 16, 2010, Mr. Archibald filed a Motion to Amend/Correct Complaint [doc. #39], seeking to amend his Complaint to identify Officer Ken Labbe as John Doe 1 and Officer Karen Spearman as Jane Doe 1. He also sought leave to amend the Complaint *376to more specifically identify the activities of a non-Defendant police officer (Quang Tran) and “to correct the pleadings.” Mem. in Supp. of Mot. to Amend [doc. # 39-1] at 1. Mr. Archibald argued that he had good cause for seeking leave to amend because he undertook diligent efforts to discover the identities of John Doe 1 and Jane Doe 1 in a timely manner. In addition, Mr. Archibald sought reasonable attorney’s fees in connection with “Defendants^] discovery practices which have directly contributed to the delay in fully identifying both fact witnesses as well as party Defendants.” Id. at 6. Mr. Archibald claimed that the delay would have been avoided if Defendants had served timely and complete initial disclosures pursuant to Rule 26(a) and proper responses to Mr. Archibald’s interrogatories and document requests. See id. at 2.
On November 24, 2010, the four named Defendants filed a Motion for Extension of Time [doc. #40] to respond to Mr. Archibald’s Motion to Amend. On December 3, 2010, Mr. Archibald filed an Objection [doc. #43] to the Defendants’ Motion for Extension of Time. On December 6, 2010, the Court held an on-the-record telephonic conference with the parties, and issued an Order [doc. # 45] granting Mr. Archibald’s Motion to Amend, and an Order [doc. # 46] granting Defendants an extension of time to January 7, 2011 to respond to the Amended Complaint. On December 7, 2010, Mr. Archibald filed his Amended Complaint [doc. #47], naming Officers Labbe and Spearman as Defendants, and removing John Doe 1 and Jane Doe 1.
At approximately thirty minutes after midnight on January 8, 2011, Officers Labbe and Spearman filed a Motion to Dismiss [doc. # 50] the Amended Complaint.1 In support of their Motion to Dismiss, Officers Labbe and Spearman argue that the naming of “John Doe” defendants in the original Complaint was improper, see Mem. in Supp. of Mot. to Dismiss [doc. # 50-1] at 5; that Mr. Archibald identified Officers Labbe and Spearman outside the statute of limitations, see id. at 3; that Mr. Archibald failed to serve the John Doe Defendants within the 120 day limit set forth in Rule 4 of the Federal Rules of Civil Procedure, see id. at 7; and that Mr. Archibald failed to implead Officers Labbe and Spearman by the deadline set in the case management plan. See id. Mr. Archibald filed a Memorandum in Opposition [doc. # 62] to the Motion to Dismiss on March 3, 2011, and the Court heard oral argument on April 28, 2011.
III.
The Second Circuit has stated that Rule 15 of the Federal Rules of Civil Procedure “is meant to allow an amendment changing the name of a party to relate back to the original complaint only if the change is the result of an error, such as a misnomer or misidentification.” Barrow, 66 F.3d at 469. In Barrow, the Second Circuit held that “Rule 15(c) does not allow an amended complaint adding new defendants to relate back if the newly-added defendants were not named originally because the plaintiff did not know their identities.” Id. at 470. The Second Circuit has applied that holding in later cases. See Johnson v. Constantellis, 221 Fed.Appx. 48, 50 (2d Cir.2007) (summary order); Johnson v. Stinson, 28 Fed.Appx. 71, 72 (2d Cir.2002) (summary order); Malesko v. Correctional Sens. Corp., 229 F.3d 374, 383 (2d Cir.2000), rev’d on other grounds, 534 U.S. 61, 122 S.Ct. 515, 151 L.Ed.2d 456 (2001); Bove v. New York City, No. 99-9181, 2000 WL 687720, at *1, 2000 U.S.App. LEXIS 11895, at *3 (2d Cir. May 24, 2000) (summary order); Tapia-Ortiz v. Doe, 171 F.3d 150, 151-52 (2d Cir.1999); see also Schwartz, 483 F.Supp.2d at 194-95 (listing cases that have applied the Second Circuit’s holding in Barrow).
Thus, it would seem that Mr. Archibald’s amendment of the Complaint to name Officers Labbe and Spearman as Defendants cannot relate back to the original Complaint. *377However, beginning with the United States District Court for the Southern District of New York in Byrd v. Abate, 964 F.Supp. 140 (S.D.N.Y.1997), some district courts in the Second Circuit have recognized an exception to the Second Circuit’s seemingly categorical rule for cases in which a plaintiff attempted to discover the identity of the unknown defendant prior to the expiration of the statute of limitations but did not receive an adequate response to his discovery requests. See Maccharulo v. Gould, 643 F.Supp.2d 587, 596-597 (S.D.N.Y.2009); Selinger v. City of N.Y., No. 08cv2096 (RMB), 2009 WL 1883782, at *4-*5, 2009 U.S. Dist. LEXIS 55207, at *14 (S.D.N.Y. June 30, 2009); Jennings v. DOJ Serv., No. 9:02-CV-1405 (LEK/RFT), 2008 WL 2967533, at *4-*6, 2008 U.S. Dist. LEXIS 61763, at *13-*17 (N.D.N.Y Mar. 26, 2008); Byrd, 964 F.Supp. at 145; see also Peralta v. Donnelly, No. 04-CV-6559 (CJS), 2009 WL 2160776, at *4, 2009 U.S. Dist. LEXIS 60601, at *10 (W.D.N.Y. July 16, 2009) (noting with approval the approach taken in Byrd, but relying instead on New York’s relation back standard); Howard v. City of New York, No. 02cv1731 (KMK), 2006 WL 2597857, at *5, 2006 U.S. Dist. LEXIS 63426, at *16 (S.D.N.Y. Sept. 6, 2006) (recognizing the Byrd exception but finding it only “partially applicable]” to the plaintiffs case); Covington v. Warden of C-95 Det. Ctr., No. 93cv1958 (FB), 2004 WL 1753284, at *3-*4, 2004 U.S. Dist. LEXIS 15104, at *9 (E.D.N.Y. Jan. 21, 2004) (stating that “it is permissible for a plaintiff who is unaware of the names of putative defendants to name them as John Doe defendants” but that the plaintiff “must thereafter be diligent in ascertaining their names within the applicable limitation period” (citing Garvin v. City of Philadelphia, 354 F.3d 215, 220 n. 6 (3d Cir. 2003))). The exception recognizes that defendants should not gain the benefit of a statute of limitations defense if “[i]t was the defense, rather than the plaintiff, who failed to identify [the John Does] and [plaintiffs counsel ‘requested that information prior to the end of the limitations period, but [defendants’] [c]ounsel did not comply until after the limitations period had run.’ ” Selinger, 2009 WL 1883782, at *4-*5, 2009 U.S. Dist. LEXIS 55207, at *14 (quoting Byrd, 964 F.Supp. at 145-46).
In Krupski v. Costa Crociere S.p.A., — U.S. -, 130 S.Ct. 2485, 177 L.Ed.2d 48 (2010), the Supreme Court arguably confirmed that the reference to “mistake” in Rule 15(c)(1)(C) does not necessarily bar relation back for a plaintiff who failed to properly name a defendant because he lacked knowledge of that defendant’s name. Elaborating on the “mistake” requirement, the Supreme Court explained:
In this case, the Court of Appeals held that Rule 15(e) was not satisfied because the plaintiff knew or should have known of the proper defendant before filing her original complaint. The court also held that relation back was not appropriate because the plaintiff had unduly delayed in seeking to amend. We hold that relation back under Rule 15(c)(1)(C) depends on what the party to be added knew or should have known, not on the amending party’s knowledge or its timeliness in seeking to amend the pleading.
Id. at 2489-90 (emphasis added). Since Krupski did not involve a plaintiff who sued a “John Doe” at the outset of the litigation because he did not know the name of the proper defendant, it is factually distinguishable from Barrow. Compare id. at 2490-91; with Barrow, 66 F.3d at 468. Nonetheless, as one district court in this circuit recently observed, “the Supreme Court’s decision in Krupski ... has engendered a split in the district courts as to whether Barrow remains good law.” Askins v. City of New York, No. 09cv10315 (NRB), 2011 WL 1334838, at *1 n. 3, 2011 U.S. Dist. LEXIS 40435, at *4 n. 3 (S.D.N.Y. Mar. 25, 2011).
For example, in Bishop v. Best Buy, Co., No. 08cv8427 (LBS), 2010 WL 4159566, 2010 U.S. Dist. LEXIS 110631 (S.D.N.Y. Oct. 13, 2010), the plaintiff had named “various ‘John Doe’ ... Defendants in the original complaint, and had amended the complaint to identify the individual Best Buy Defendants after the statute of limitations had run on most of [the] claims against them.” Id., 2010 WL 4159566, at *3, 2010 U.S. Dist. LEXIS 110631, at *11. The district court concluded: “Krupski ... disposes of the individual Best *378Buy Defendants’ contention that Plaintiffs amendment naming them as Defendants does not relate back to the filing date of the original complaint.” Id. The court explained that under Krupski, the key issue was what newly named defendants “knew or should have known.” Id., 2010 WL 4159566, at *3, 2010 U.S. Dist. LEXIS 110631, at *12. Certainly, the language in Krupski suggests that in determining whether relation back under Rule 15 is appropriate, a court should focus on whether the newly identified defendants had notice that the plaintiff intended to sue them, rather than on whether a plaintiffs lack of knowledge of those defendants’ identities was a “mistake.” See Jamison v. City of York, No. l:09-cv-1289, 2010 WL 3923158, at *5-*6, 2010 U.S. Dist. LEXIS, at *14-*15 (M.D.Penn. Sept. 30, 2010) (‘While Plaintiff did not choose to sue a different defendant based on a misimpression, as was the case in Krupski, the Court cannot say ... that Plaintiffs [use of ‘John Doe I’ rather than the defendant’s proper name] was the result of a fully informed decision as opposed to a mistake.” (emphasis in original)); McDaniel v. Maryland, No. RDB-10-00189, 2010 WL 3260007, at *5-*6, 2010 U.S. Dist. LEXIS 84784, at *16-*17 (D.Md. Aug. 18, 2010) (allowing relation back after noting that “Defendants have had the means and ability to identify the John Doe officer, especially since his role is described in the Complaint and he is allegedly depicted in an audiovisual recording of the events” (citing Krupsky 130 S.Ct. at 2493)); Scadden v. Northwest Iowa Hosp. Corp., No. C06-4070-PAZ, 2010 WL 2619587, at *2-*3, 2010 U.S. Dist. LEXIS 63208, *8-*9 (N.D.Iowa June 25, 2010) (citing Krupski in support of the conclusion that “the ‘relation back’ provisions of Rule 15(c) applied] to the plaintiffs’ claims against Dr. McGowan,” whom plaintiffs sought to substitute for “Dr. John Doe 1 and Dr. John Doe 3”); see also Smetzer v. Newton, No. l:10-CV-93JVB, 2010 WL 3219135, at *9-*10, 2010 U.S. Dist. LEXIS 83091, at *26-*27 (N.D.Ind. Aug. 13, 2010) (recognizing that Krupski “refocuses the question away from ‘whether [the plaintiff] knew or should have known the identity of [the newly named defendant] as the proper defendant,’ ” and thus declining to dismiss the Doe defendants because “the parties [had made] no effort to discuss Krupski” (citation omitted) (alterations in original)). But see, e.g., Daniel v. City of Matteson, No. 09cv3171, 2011 WL 198132, at *4, 2011 U.S. Dist. LEXIS, at *10-*11 (N.D.Ill. Jan. 18, 2011) (noting that “mistake” is defined in Krupski as “[a]n error, misconception, or misunderstanding; an erroneous belief’ (quoting 130 S.Ct. at 2494) (quotation marks omitted), and concluding that even after Krupski, “[l]ack of knowledge as to the proper defendant is not a mistake”); Dominguez v. City of New York, No 10cv2620 (BMC), 2010 WL 3419677, at *2-*3, 2010 U.S. Dist. LEXIS 88818, at *6 (E.D.N.Y. Aug. 27, 2010) (concluding that claims against newly named police officers did not relate back because Krupski did not “overturn[ ] or limit[ ] Barrow and its progeny”).
Turning back to Mr. Archibald’s case, because the Second Circuit has never considered the possibility of an exception to the rule set out in Barrow for situations like Mr. Archibald’s,2 Byrd is the principal case on point. See Byrd, 964 F.Supp. 140. In that case, the plaintiff, Mr. Byrd, filed his first amended complaint on December 15, 1993. The defendants included the Commissioner of the New York City Department of Correction and the Mayor of New York City, as well as one defendant referred to merely as “ ‘John Doe,’ a Correction Officer.” Id. at 143. Soon thereafter, Mr. Byrd’s counsel began efforts to discover the name of the John Doe defendant. However, those efforts *379were repeatedly stymied by defendants’ counsel (“Corporation Counsel”). See id. The limitations period in Byrd expired October 4, 1994. See id. Ultimately, Corporation Counsel did not reveal the name of the corrections officer until January 12, 1995, well after the statute of limitations had expired. The district court explained how Mr. Byrd’s circumstances were distinguishable from those presented in Barrow:
The Barrow plaintiff disregarded an explicit direction from the court to obtain the officers’ identities. He failed to make any efforts to discover their names until well after the statute of limitations had run. In contrast, Byrd made a series of efforts to obtain the identity of the individual officer without prompting, and well before the end of the limitations period. Byrd’s counsel requested the officer’s name in January 1994, nine months prior to the end of the limitations period. Corporation Counsel stated that the name of the officer was not yet known. Byrd’s counsel then requested the prison’s log books in order to determine the name of the officer on duty when Byrd was attacked. Corporation Counsel refused to make any disclosure until the trial of the individual officer was bifurcated from trial of the Supervisory Defendants. That issue was resolved by Court order on June 30, 1994, four months before the end of the limitations period. However, Corporation Counsel failed to disclose the defendant officer’s identity until January 12, 1995, almost three months after the limitations period had run.
Id. at 145.
As the Byrd court noted, in Barrow, the Second Circuit had ruled that “the failure to identify individual defendants when the plaintiff knows that such defendants must be named cannot be characterized as a mistake.” Id. (quoting Barrow, 66 F.3d at 470, as modified, 74 F.3d 1366, 1367 (2d cir. 1996)). But in Mr. Byrd’s ease, it was the defense that failed to identify the individual defendant despite Mr. Byrd’s requests for that information. The court concluded that “[t]o hold that Rule 15(c) does not permit relation back in such circumstances would permit defense counsel to eliminate claims against any John Doe defendant merely by resisting discovery requests until the statute of limitations has ended.” Id. at 146.
The Court adopts the approach taken in Byrd given the particular facts of this case.3
First, the Court finds that Officers Labbe and Spearman had sufficient notice of the lawsuit and were not prejudiced by Mr. Archibald’s failure to name them in his Com*380plaint prior to November 2010. See Fed. R.Civ.P. 15(c)(1)(C)(i). While any newly identified defendants must have had notice of the plaintiffs allegations against them prior to the end of the limitations period to meet the requirements of Rule 15(c), notice may be imputed to those defendants if both they and one or more of the originally named defendants “are represented by the same attorney.” See Byrd, 964 F.Supp. at 146. “In order to impute such notice to the new defendant through his attorney, however, the plaintiff must demonstrate that the attorney knew or should have known that the additional defendant would be added to the existing suit.” Id.
In this case, Attorney Ricketts, who represents Officers Labbe and Spearman, also represents Detectives Fargnoli and Watson, and the Court finds that he knew or should have known that Officers Labbe and Spear-man would be added to the suit. The original Complaint contained considerable detail regarding the roles of John Doe 1 and Jane Doe 1 and Mr. Archibald’s interaction with those officers as well as with the other unidentified officers. See Compl. [doc. # 1] ¶¶ 16-21; 24-29. Thus, as in Byrd, defense counsel knew of the roles of the “Doe” defendants, and knew that the officers who were on duty at the times and places identified in the Complaint would be named as defendants in the suit. See id. at 146. Indeed, Officers Labbe’s and Spearman’s identities were “uniquely accessible to [Defendants’ counsel],” who could have (and should have) consulted police department records and interviewed officers and other police department employees. Byrd, 964 F.Supp. at 146-47. “Whether or not counsel knew [Officers Labbe’s and Spearman’s] names within the 120 days after the [C]omplaint was filed, counsel was aware that it would have to obtain that information.” Id.; see also Samuels v. Dalsheim, No. 81cv7050 (PKL), 1995 WL 1081308, at *14, 1995 U.S. Dist. LEXIS 22044, at *47 (S.D.N.Y. Aug. 22, 1995) (“It is sufficient for the purpose of constructive notice that ... defendants’ counsel knew or should have known that a particular category of defendants would be added to the action, without necessarily knowing the actual identity of each defendant to be added.” (citations omitted)).
Because Mr. Archibald has adequately demonstrated that Attorney Ricketts knew or should have known that Officers Labbe and Spearman were two of the “Does” described in the Complaint, notice of the suit can be imputed to Officers Labbe and Spear-man through their attorney. See Byrd, 964 F.Supp. at 147; Almeda v. City of New York, No. 00cv1407, 2001 WL 868286, at *3, 2001 U.S. Dist. LEXIS 10605 (E.D.N.Y. July 26, 2001). The Court also finds that Attorney Feola-Guerrieri knew or should have known that Officers Labbe and Spearman would be added to the suit. As Attorney Feola-Guerrieri is employed by the Office of the Corporation Counsel for the City of Hartford, her knowledge, too, allows the Court to impute notice to Officers Labbe and Spearman. See, e.g., Hood v. City of New York, 739 F.Supp. 196, 198-99 (S.D.N.Y.1990) (imputing notice to city employees where Corporation Counsel should have known that omission of employees from original complaint was due to plaintiffs mistake, and Corporation Counsel had discretion to represent employees in cases involving their job-related actions).
Mr. Archibald’s detailed allegations provided constructive notice of the counts against Officers Labbe and Spearman to those two Defendants through their attorney and the Corporation Counsel within 120 days of the Court’s receipt of the initial complaint and long before the expiration of the statute of limitations.4 In addition, the Court notes that Officers Labbe and Spearman were noticed for deposition on September 16, 2010, which, in combination with the information already available to their counsel, should have given them actual notice of the Complaint weeks before the end of the limitations period. Moreover, defense counsel has not *381indicated any prejudice that would accrue to Officers Labbe and Spearman as a result of the amendment to the Complaint. See, e.g., Berry v. Vill. of Millbrook, Case No. 09cv4234 (KMK), 2010 WL 3932289, at *5, 2010 U.S. Dist. LEXIS 103239, at *21-*22 (S.D.N.Y. Sept. 29, 2010) (explaining that a newly named defendant “was not prejudiced because his attorney was or should have been aware, within the Rule 4(m) limitations period, that he would be named as a [defendant”); Velez v. Fogarty, No. 06ev13186 (LAK) (HBP), 2008 WL 5062601, at *5, 2008 U.S. Dist. LEXIS 96999 (S.D.N.Y. Nov. 20, 2008) (“The constructive notice doctrine is based on the theory that the newly added defendant is not prejudiced by the lack of notice if his attorney has already begun preparing a defense for the named defendants] during the limitations period.”). Defense counsel has had every opportunity to prepare a vigorous defense. See Byrd, 964 F.Supp. at 147. Officers Labbe and Spearman “will not be prejudiced in defending [the action] on the merits.” Fed.R.Civ.P. 15(c)(1)(C)(i). Indeed, defense counsel has not argued — either in his brief or during oral argument — that Officers Labbe and Spearman lacked constructive notice of the action or that they would be prejudiced in defending the case on the merits.
Second, Officers Labbe and Spearman could not have reasonably believed that the omission of their names from the original Complaint “was the result of a conscious choice.” Abdell v. City of New York, 759 F.Supp.2d 450, 459 (S.D.N.Y.2010). As the Supreme Court has made clear, “Rule 15(c)(l)(C)(ii) asks what the prospective defendant knew or should have known during the Rule 4(m) period, not what the plaintiff knew or should have known at the time of filing [his] original complaint.” Krupski, 130 S.Ct. at 2493 (emphasis in original). Rule 15(c)(l)(C)(ii) essentially requires that a newly added defendant must not have had reason to believe that the failure to add his name during the limitations period resulted from an intentional decision not to sue him. See, e.g., Abdell, 759 F.Supp.2d at 457-58. In this ease, Officers Labbe and Spearman knew or should have known through their counsel that they would have been named as Defendants before the limitations period ended, but for Mr. Archibald’s inability to obtain that information from defense counsel itself. See Fed.R.Civ.P. 15(c)(1)(C)(ii); Byrd, 964 F.Supp. at 147.
Third, like the plaintiff in Byrd and unlike the plaintiff in Barrow, Mr. Archibald “made a series of [timely] efforts to obtain the identities] of the individual officers] without prompting” from the Court, but was stymied by defense counsel. Id. at 145. Well before the end of the three-year limitations period, Mr. Archibald’s counsel made numerous attempts to learn the names of the officers who interacted with Mr. Archibald — including through initial disclosures, document requests, interrogatories, and Rule 30(b)(6) depositions. Discovery in this case commenced more than six months before the expiration of the limitations period. Mr. Archibald timely served his initial interrogatories and requests for production on the original named Defendants, and his counsel followed up on those requests when Defendants’ counsel submitted responses that were unsatisfactory, ultimately filing a second set of interrogatories and requests for production in July 2010 — still over two months before the close of the limitations period. See Savva Aff. in Opp’n to Mot. to Dismiss [doc. # 63] ¶¶ 17-19.
Each of those efforts to discover the identities of the officers who interacted with Mr. Archibald was either completely rebuffed or substantially delayed by defense counsel. Plaintiffs counsel has affirmed that “[o]n multiple occasions, Plaintiff requested that the Defendants supplement their responses to provide the information, [but] they refused.” Sawa Aff. in Supp. of Mot. to Amend [doe. # 39-2] ¶ 15. Plaintiffs counsel also has affirmed that it was impossible for Mr. Archibald to unilaterally acquire the necessary information without actually speaking to witnesses and conducting depositions. Id. ¶ 16. The Court agrees with the Byrd court that under these circumstances, a plaintiff should not be barred from naming a new defendant on the basis that the statute of limitations has already run, since to hold otherwise would allow defense counsel “to eliminate claims against any John Doe defendant merely by resisting discovery requests *382until the statute of limitations has ended.” Byrd, 964 F.Supp. at 146.
Finally, while the Court certainly reserves its right not to apply the exception recognized in Byrd to other factual circumstances, it seems to the Court indisputable that when a plaintiff asks repeatedly during discovery for the names of the officers who engaged him, the City’s police department has an obligation to conduct research and to disclose the identities of those officers. As Rule 26(g)(1) of the Federal Rules of Civil Procedure states: Counsel’s signature on a discovery request discloses that the information is “complete and correct as of the time it is made,” “consistent with the rules,” and “not interposed for any improper purpose, such as ... causing] unnecessary delay.” Fed. R. Civ. Proe. 26(g)(1). “Discovery is not supposed to be a shell game, where the hidden ball is moved round and round and only revealed after so many false guesses are made and so much money is squandered.” Lee v. Max International, LLC, 638 F.3d 1318 (10th Cir.2011). Defense counsel is not entitled to transform discovery of the names of police officers who engaged the Plaintiff into a game of hide-and-seek. Regrettably, that is what it became in this case — and needlessly so.
While the Court believes that it would be inequitable and inconsistent with the purposes of Rule 15 and Rule 26 to punish Mr. Archibald for the Defendants’ obstruction of his counsel’s diligent efforts to determine the identities of the “Doe” officers, the Court notes that Plaintiffs counsel could have acted more conscientiously with regard to the statute of limitations. As the close of the limitations period approached and Defendants’ counsel remained unresponsive to Mr. Archibald’s discovery requests, Mr. Archibald’s counsel should have communicated with the Court and highlighted the impending statutory deadline. Had Mr. Archibald’s counsel sought the Court’s assistance in learning the names of the police officers, the Court’s help would have been forthcoming.
IY.
For the foregoing reasons, Officers Labbe’s and Spearman’s Motion to Dismiss [doe. # 50] is DENIED.
IT IS SO ORDERED.

RULING AND ORDER

Defendants Ken Labbe and Karen Spear-man (together, “the Moving Defendants”) have filed a Motion for Reconsideration [doc. #71], pursuant to Local Rule 7(c), of the Court’s Memorandum of Decision denying the Moving Defendants’ Motion to Dismiss [doc. # 50], For the reasons that follow, the Court DENIES the Motion for Reconsideration.
I.
The standard for granting a motion for reconsideration is strict. See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.1995). Such a motion “will generally be denied unless the moving party can point to controlling decisions or data that the court overlooked — matters, in other words, that might reasonably be expected to alter the conclusion reached by the court.” Id. A “motion for reconsideration may not be used to plug gaps in an original argument or to argue in the alternative once a decision has been made.” Horsehead Res. Dev. Co., Inc. v. B. U.S. Envtl. Sens., Inc., 928 F.Supp. 287, 289 (S.D.N.Y.1996) (citations and quotation marks omitted). Furthermore, a “motion to reconsider should not be granted where the moving party seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at 257. “The major grounds justifying reconsideration are ‘an intervening change of controlling law, the availability of new evidence, or the need to correct a clear error or prevent manifest injustice.’” Virgin Alt. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.1992) (citing 18 Charles A Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4478, at 790 (1981)).
II.
In their Motion for Reconsideration, the Moving Defendants point to no new controlling decisions or evidence. Indeed, the Moving Defendants’ motion simply lists ten brief claims or arguments that they could have made — and in some cases did make — in sup*383port of their Motion to Dismiss. See Mot. for Reconsideration [doe. # 71] at 2-3. With those arguments, the Moving Defendants merely seek to “relitigate ... issue[s] already decided.” Shrader, 70 F.3d at 257.
No memorandum of law accompanied the Motion for Reconsideration, which was filed on May 23, 2011 — exactly fourteen days after the Court issued its Memorandum of Decision denying the Moving Defendants’ Motion to Dismiss. Local Rule 7(e)(1) states that any motion for reconsideration “shall be filed and served within fourteen (14) days of the filing of the decision or order from which such relief is sought, and shall be accompanied by a memorandum setting forth concisely the matters or controlling decisions which counsel believes the Court overlooked in the initial decision or order.” D. Conn. Local R. Civ. P. 7(e)(1). In his initial Objection to the Moving Defendants’ Motion for Reconsideration [doc. # 72], filed on May 24, 2011, Plaintiff Fred Archibald argued that the Motion for Reconsideration should be rejected because it was not accompanied by such a memorandum of law, and because any such memorandum of law subsequently filed by the Moving Defendants would be untimely. See Pl.’s Objection to Defs.’ Mot. for Reconsideration [doc. # 72] ¶ 2.
The Moving Defendants have not responded to that particular argument. However, on June 1, 2011, they did file a memorandum in support of the Motion for Reconsideration, which was styled as a “Response to Plaintiffs Objection to [the] Motion for Reconsideration.” See Resp. to Pl.’s Objection to Spear-man-Labbe’s Mot. for Reconsideration [doc. #80]. The Court had initially ordered the Moving Defendants to respond to Mr. Archibald’s Objection no later than May 27, 2011, and then granted them an extension of time to May 31, 2011. In a Second Objection to the Motion for Reconsideration, Mr. Archibald reasserts his argument that the Moving Defendants’ motion did not comply with Local Rule 7(c)(1), and points out that their Response to his first Objection was filed after the deadline set by the Court. Mr. Archibald notes that the Moving Defendants’ own “prayer for relief is premised upon strict compliance with statutory deadlines,” and suggests that the Moving Defendants’ failure to comply with the Local Rules and the deadlines set by the Court is “somewhat ironic.” See Pl.’s Second Objection to Defs.’ Mot. for Reconsideration [doe. # 82] ¶ 13.
While the Court agrees that there is some irony in the Moving Defendants’ failure to timely file their memorandum in support of the Motion for Reconsideration, and that the issues raised in that memorandum could have and should have been raised earlier, the Moving Defendants’ tardiness was not egregious, and the Court will construe their late filing to include a motion for a one-day extension of time to respond to Mr. Archibald’s Objection. The Court grants that motion for extension of time. Like the Motion for Reconsideration itself, the Moving Defendants’ Response to Mr. Archibald’s Objection attempts to re-argue issues the Court has already decided, and identifies no new evidence or intervening changes in the law that could reasonably be expected to alter the Court’s conclusions. For the sake of thoroughness, though, the Court will address the one new factual point made in the Moving Defendants’ brief.
III.
Toward the end of their belatedly filed memorandum in support of their Motion for Reconsideration, the Moving Defendants suggest that the constructive notice doctrine applied by the Court in its Memorandum of Decision is inapplicable in this case because “[Attorney] Ricketts did not represent the additional defendants in any capacity before he was employed to represent them on December 27, 2010.” Resp. to Pl.’s Objection to Spearman-Labbe’s Mot. for Reconsideration [doc. #80] at 7. Even if it is true that Attorney Ricketts was not formally retained as counsel for Officer Labbe and Officer Spearman in this matter until after the statute of limitations had run, that fact does not affect the Court’s conclusion in its Memorandum of Decision.
The Court’s finding that the Moving Defendants had constructive notice of the action was based not only on the fact that two of the original named Defendants were represented by Attorney Ricketts, but also on the fact *384that the other two original named Defendants were represented by Attorney Feola-Guerrieri of the Office of the Corporation Counsel for the City of Hartford. As the Court noted in its Memorandum of Decision, where Corporation Counsel for the City has discretion to represent individual police officers, Counsel’s knowledge of claims against those officers can be imputed to the officers. See Mem. of Decision [doc. # 70] at 18 (citing Hood v. City of New York, 739 F.Supp. 196, 198-99 (S.D.N.Y.1990)). The City of Hartford’s Office of the Corporation Counsel, and specifically Attorney Feola-Guerrieri, does represent individual police officers in some eases. See, e.g., Allen v. Roberts, No. 3:09cv286 (AVC) (D. Conn, filed Feb. 17, 2009) ; Martinez v. City of Hartford, No. 3:07cv1778 (AWT) (D. Conn, filed Dec. 3, 2007); Morrell v. Attorney General, No. 3:06cv619 (RNC) (D. Conn, filed Apr. 21, 2006).
In eases in which the City of Hartford and/or the Chief of Police are sued along with individual police officers, the Office of the Corporation Counsel often files appearances only on behalf of the City and the Chief, with outside counsel appearing on behalf of the individual officers. See, e.g., Bis-son v. Hartford, No. 3:10cv1341 (JBA) (D. Conn, filed Aug. 24, 2010); Richardson v. Orlowski, No. 3:08cvl856 (MRK) (D. Conn, filed Dee. 8, 2008); Samuel v. Hartford, No. 3:10cv635 (CFD) (D. Conn, filed Apr. 26, 2010) ; Bader v. Hartford, 3:10cv1155 (CSH) (D. Conn, filed July 26, 2010); Parrott v. Hartford, No. 3:10cvl465 (JCH) (D. Conn, filed Sept. 15, 2010); Rogoz v. Hartford, No. 3:11cv500 (VLB) (D. Conn, filed Mar. 31, 2011) ; Rivera v. Hartford, No. 3:10cv26 (CFD) (D. Conn, filed Jan. 8, 2010); Fulk v. City of Hartford, No. 3:09cv452 (JBA) (D. Conn, filed Mar. 20, 2009). In each of the cases just cited, the individual police officers not represented by Attorney Feola-Guerrieri or another attorney from the Office of the Corporation Counsel shared the same outside counsel. Indeed, the Court notes that in a suit against the City of Hartford, Chief Roberts, and Hartford police officers that concluded just months before Mr. Archibald filed his complaint, Officer Labbe was represented by, among others, Attorney Ricketts. See Brown v. Hartford, No. 3:08ev1416 (AVC) (D. Conn, filed Sept. 17, 2008). As in Mr. Archibald’s case, Attorney Feola-Guerrieri of the Office of the Corporation Counsel represented the City and Chief Roberts, and Attorney Ricketts represented the other named defendants. See id.
The Moving Defendants now seem to suggest that the City should be able to successfully evade claims against officers whom a plaintiff has been unable to identify within the statute of limitations because of the uncooperativeness of the City’s own counsel simply by having outside counsel, rather than Corporation Counsel, represent the individual police officer defendants in the case. The Court finds that reasoning perverse, and incompatible with the constructive notice doctrine as it has been applied by district courts in the Second Circuit. See, e.g., Velez v. Koehler, No. 87 Civ. 2019 (KMW), 1991 WL 130913, at *2, 1991 U.S. Dist. LEXIS 9295, *4-*5 (S.D.N.Y. July 8, 1991) (rejecting a newly named defendant’s contention that “because the obligation of the Corporation Counsel’s Office to represent [him] [was] not absolute,” the constructive notice doctrine did not apply); Hodge v. Ruperto, 739 F.Supp. 873, 881 (S.D.N.Y.1990) (concluding that newly named defendants had constructive notice of the action because “Corporation Counsel should have known that the additional defendants would be added to the lawsuit”). As the Court explained in its Memorandum of Decision, Mr. Archibald’s original complaint contained considerable detail regarding the roles of “John Doe 1” and “Jane Doe 1” and Mr. Archibald’s interaction with those officers as well as with the other unidentified officers, see Mem. of Decision [doc. # 70] at 17, and both Attorney Feola-Guerrieri and Attorney Ricketts “knew or should have known that the additional defendants] would be added to the existing suit.” Byrd v. Abate, 964 F.Supp. 140, 146 (S.D.N.Y. 1997).
IV.
In sum, the Moving Defendants have identified no new facts or controlling law that would affect the Court’s conclusions in its earlier Memorandum of Decision [doc. # 70]. *385For that reason, the Moving Defendants’ Motion for Reconsideration [doe. #72] is DENIED.
IT IS SO ORDERED.

. Mr. Archibald has argued that the Court should not even consider the Motion to Dismiss because it was not filed by January 7, 2011, the deadline set by the Court. However, given the fact that a major snowstorm struck the state on January 7, 2011, the Court will not find that the Defendants waived their right to file a motion to dismiss on the basis that their motion was filed a few minutes too late.


. The Second Circuit's holding that mere lack of knowledge of a defendant's identity is not a “mistake'' for the purposes of Rule 15(c)(l)(C)(ii) is in line with the approach of most other federal circuit courts. However, even before Krupski, the Third Circuit endorsed the position that lack of knowledge of a defendant’s identity — particularly in § 1983 civil cases involving alleged police misconduct — may qualify as a "mistake” under Rule 15 if the defendants "had the information as to [the John Does’] correct names but withheld that information from the plaintiff.” See Singletary v. Penn. Dep't of Corrections, 266 F.3d 186, 202 n. 5 (3d Cir.2001); see also Garvin, 354 F.3d at 228 & n. 18 (finding that the plaintiff had not diligently sought to determine the identities of the John Doe defendants and thus declining to "reach the question of whether [the plaintiff] ha[d] satisfied the [mistake] requirement”).


. The Court declines to resolve this issue on the basis of Connecticut law. In Connecticut, an amendment with regard to the defendants named in the complaint relates back "[i]f the amendment does not affect the identity of the party sought to be described in the complaint, but merely corrects the description of the party.” Kaye v. Manchester, 20 Conn.App. 439, 444, 568 A.2d 459 (1990) (citing Pack v. Burns, 212 Conn. 381, 384, 562 A.2d 24 (1989)). “The test applied in order to determine whether an amendment is correcting a misnomer as opposed to substituting a new party or claim requires consideration of the following: (1) whether the defendant had notice of institution of the action; (2) whether the defendant knew he was a proper party; and (3) whether the defendant was prejudiced or misled in any way.” Id. (citing Pack, 212 Conn, at 385, 562 A.2d 24). "Several [Connecticut] superior courts have held that the substitution of a named defendant for a John Doe defendant is not a mere correction ... but rather brings in a new separate party.” Barragan v. Norwalk Transit Dist., No. CV980358826, 2004 WL 113621, at *5 n. 1, 2004 Conn.Super. LEXIS 61, at *13 n. 1 (Conn.Super.Ct. Jan. 7, 2004) (listing cases). However, other superior court decisions suggest that this is not a categorical rule, and that the test described in Kaye, 20 Conn.App. at 444, 568 A.2d 459, may in some cases allow for relation back. See id., 2004 WL 113621, at *5-*6, 2004 Conn.Super. LEXIS 61, at*14-*15; Longhenry v. City of Groton, No. 539211, 1998 WL 914266, at *4, *4 n. 8, 1998 Conn.Super. LEXIS 3589, at *12, *13 n. 8 (Conn.Super.Ct. Dec. 14, 1998). To the extent that Connecticut law allows for relation back when an amendment replaces a John Doe with a named defendant, the Court recognizes that state law could provide an alternate basis for denying the Motion to Dismiss. See Fed.R.Civ.P. 15(c)(1), Notes of Advisory Committee on 1991 Amendments ("Whatever maybe the controlling body of limitations law, if that law affords a more forgiving principle of relation back than the one provided in this rule, it should be available to save the claim."); see, e.g., Pape v. Bd. of Educ. of the Wappingers Cent. Sch. Dist., No. 07cv8828 (KMK), 2009 WL 3151200, at *12-*13, 2009 U.S. Dist. LEXIS 91738, at *41 (S.D.N.Y. Sept. 28, 2009) ("Under federal law, 'if ... the court borrows a state statute of limitations, relation back is to be determined by whichever procedural rule gives the most favorable result to the plaintiff.’ ” (citation omitted)).


. In Barrow, by contrast, the plaintiff “had made no showing that the six individual defendants had even constructive knowledge of the claims against them within 120 days of the court’s receipt of the initial complaint.’’ Barrow, 66 F.3d at 467. In that case, moreover, the initial complaint was filed less than a month before the expiration of the three-year statute of limitations. See id.